Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .	
				DETAILED ACTION
The office acknowledges Applicants’ amendments, arguments and affidavits filed in response to the office action dated 1/13/2021. For the sake of compact prosecution, the examiner discussed proposed amendments and allowable subject matter with Atty. Boyeon Choi on 3/16 and 3/18/2021. Applicants have filed supplemental response and claim amendments on 3/18/2021. The rejections notified in the preinterview first office action are withdrawn. Claims 3, 8-16 has been cancelled. The withdrawn claims 2, 4 are rejoined. Accordingly, the pending claims 1, 2, 4-7 are allowed and renumbered as 1-6. 
Claims 2, 4 previously withdrawn from consideration as a result of a restriction requirement, requires all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement in regards to species election as set forth in the Office action mailed on 1/13/2021, is hereby withdrawn and claims 2, 4 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer 
				
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The instant claims are to the pharmaceutical composition of compound of formula III, and its use in treatment of the disorders as claimed. Compound III inhibits signal transducer and activator of transcription 3 (STAT3). The closest prior art Tweardy teaches compound, N-(1',2-dihydroxy-1,2'- binapthalen-4'-yl)-4-methoxybenzenesulfonamide (Formula IIIx). Applicants have shown that the two compounds are chemically distinct, there is an unexpected difference in potency as between the compound of Formula III and the cited compound Formula III (See Exhibit 2). The dramatic increase in potency for III is unexpected as demonstrated in Exhibit 4. The difference in potency between Compound III and Compound IIIx is shown across various cancer cell lines and compound III exhibited greater inhibition than compound IIIx (Fig. 3). Bharadwaj teaches the role of STAT3 inhibitors in cancer. The role of stat3 inhibitors in the treatment of fibrosis is known in the art. The prior art do not anticipate or make obvious the composition and the use of the compound III as in the claimed methods. Thus, claims 1, 2, 4-7 are allowed.






Any inquiry concerning this communication or earlier communications from the examiner should be directed to UMAMAHESWARI RAMACHANDRAN whose telephone number is (571)272-9926.  The examiner can normally be reached on M-F- 8:30-5:00 PM (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 5712720806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/ PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 






/Umamaheswari Ramachandran/           Primary Examiner, Art Unit 1627